Title: From George Washington to John Hancock, 22 October 1789
From: Washington, George
To: Hancock, John


          
            Sir,
            Brookfield [Mass.] October 22nd 1789.
          
          A few miles west of this village I met the Express, who delivered me Your Excellency’s letter of yesterday. I have been so fortunate as to proceed thus far without any accident to delay my journey—should nothing occur to prevent me, I shall be at Weston to-morrow night—and I purpose taking dinner so early at Watertown on Saturday, as to reach Cambridge by half past 2 o’clock. Thence I presume we shall arrive within an hour at Boston. I am highly sensible of the honor intended me: But could my wish prevail I should desire to visit your Metropolis without any parade, or extraordinary ceremony.
          From a wish to avoid giving trouble to private families, I determined, on leaving New York, to decline the honor of any invitation to quarters which I might receive while on my journey—and with a view to observe this rule, I had requested a Gentleman to engage lodgings for me during my stay at Boston.
          I beg your Excellency to be presuaded of the grateful sense which I entertain of the honor you intended to confer on me—and, I desire to assure you of the respectful regard with which I am Your obliged and obedient Servant.
        